Citation Nr: 1106366	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO. 09-08 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for bipolar 
disorder.

2. Whether a rating decision dated in December 1998 was clearly 
and unmistakable erroneous in assigning an initial rating of 30 
percent for bipolar disorder.

3. Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 
1979.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in March 2008, September 2009, 
and November 2009 by the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO. VA will notify the Veteran if 
further action is required.


REMAND

In a letter received by the Board in December 2010, the Veteran 
requested a hearing at a local VA office before a member 
(Veterans Law Judge) of the Board (Travel Board or 
videoconference hearing). See 38 C.F.R. § 20.704. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel 
Board hearing or videoconference hearing 
(whichever the Veteran elects) at the RO 
before a Veterans Law Judge of the Board, 
in accordance with the docket number of 
this case. 

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate outcome 
of the case. The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).


